 226DECISIONSOF NATIONALLABOR RELATIONS BOARDJ.C. Penney Company,Inc., Truck Service CenterNo. 4662andDistrictLodge No.52 of theInternational Association ofMachinists and Aero-space Workers,AFL-CIO. Case 9-CA-7105November 10, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOUpon a charge filed on June 14, 1972, by DistrictLodge No. 52 of the International Association ofMachinists and AerospaceWorkers,AFL-CIO,herein called the Union, and duly served on J. C.Penney Company, Inc., Truck Service Center No.4662, herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector forRegion 9, issued acomplaint on June 28, 1972, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge 1 were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 2, 1972,following a Board election in Case 9-RC-9408 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; 2 and that, commenc-ing on or about June 5, 1972, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On July 7, 1972, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On August 4, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on August 16,1972, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-dent thereafter failed to file a response to Notice ToShow Cause.iThe title of "Trial Examiner" was changed to "Adnnmstrative LawJudge" effective August 19, 1972.2Official notice is taken of the record in the representation proceeding,Case 9-RC-9408, as the term "record" is defined in Secs. 102.68 and102.69(f)of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938, enfd. 388 F.2d 683 (C A 4, 1968),Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent deniesthe appropriateness of the unit, and, consequently,the validity of the certification of the Union as theexclusive bargaining representative of the employeesin the appropriate unit.The record in Case 9-RC-9408 reflects that, after ahearing, the Regional Director on March 23, 1972,issuedhisDecision and Direction of Electionfinding, in agreement with the Union and contrary tothe Respondent, an appropriate unit of all employ-ees,excluding all office clerical employees andcommercialsalesrepresentatives. Respondent there-upon filed with the Board a timely request forreview in which it reiterated its arguments that thework of the office clerical employees and thecommercial sales representatives was directly andclosely integrated with the function of Respondent'struck service center, and warranted their inclusion inthe unit. On April 11, 1972, the 'Board denied theRespondent's request as it raised no substantialissueswarranting review.It thus appears that by its answer to the complaintRespondent is attempting to relitigate the unit issueraised and determined in the previous representationproceeding.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigateissueswhich were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairGolden AgeBeverageCo,167NLRB151;IntertypeCo. v. Penello,269F.Supp 573 (D.C Va., 1967);FollettCorp.,164 NLRB378, enfd. 397 F.2d91 (C.A. 7, 1968);Sec. 9(d) of the NLRA3 SeePittsburgh Plate GlassCo. v. N.LR B,313 U.S. 146, 162 (1941),Rules and Regulations of the Board, Secs. 102.67(f) and 102 69(c)200 NLRB No. 25 J.C. PENNEY COMPANY, INC.227labor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Delaware corporation operating atruck service center at Columbus, Ohio, where it isengaged in the sale and installation of truck partsand in performing maintenance services on customertrucks.During the last 12 months, a representative period,Respondent purchased goods valued in excess of$50,000 from suppliers located outside the State ofOhio, causing said goods to be shipped directly to itsColumbus, Ohio, facility.During the same representative period, Respon-dent's gross dollar volume of sales or performance ofservices exceeded $500,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on May 2, 1972, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about May 22, 1972, and at alltimes thereafter, theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about June 5, 1972, and continuing atall times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since June 5, 1972, and at all times thereafter, refusedtobargain collectivelywith the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.District Lodge No. 52 of the International Associa-tionofMachinistsandAerospaceWorkers,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All employees employed by Respondent at itsTruck Service Center No. 4662, 4855 GroveportPike, Columbus, Ohio, excluding all office clericalemployees, commercial sales representatives, andall guards, professional employees, and supervi-sors as defined in the Act.2.The certificationOn April 21, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 9, designated the Union as theirIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondentcommenc- 228DECISIONSOF NATIONALLABOR RELATIONS BOARDes to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.J.C. Penney Company, Inc., Truck ServiceCenterNo. 4662, is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.DistrictLodge No. 52 of the InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.All employees employed by Respondent at itsTruck Service Center No. 4662, 4855 Groveport Pike,Columbus, Ohio, excluding all office clerical employ-ees, commercial sales representatives, and all guards,professional employees, and supervisors as defined intheAct,constitutea unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.SinceMay 2, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about June 5, 1972, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERRelations Board hereby orders that Respondent,J. C. Penney Company, Inc., Truck Service Center No.4662, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with District Lodge No.52 of the International Association of Machinistsand Aerospace Workers, AFL-CIO, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All employees employed by the Respondent atitsTruck Service Center No. 4662, 4855 Grove-port Pike, Columbus, Ohio, excluding all officeclerical employees, commercial sales representa-tives, and all guards, professional employees, andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its Columbus, Ohio, Truck ServiceCenter copies of the attached notice marked "Appen-dix." 4 Copies of said notice, on forms provided bythe Regional Director for Region 9, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the nonce reading "Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."Pursuant to Section10(c) of the National LaborRelationsAct, as amended, the National Labor J.C. PENNEY COMPANY, INC.229APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAll employees employed byRespondentat itsTruck Service Center No. 4662, 4855GroveportPike,Columbus, Ohio,excludingallofficeclericalemployees, commercialsales representatives,and all guards,profes-sional employees,and supervisors as definedin the Act.WE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with DistrictLodge No. 52 of the International Association ofMachinists and Aerospace Workers, AFL-CIO,as the exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:J.C. PENNEY COMPANY,INC.,TRUCK SERVICECENTER No. 4662(Employer)DatedBy(Representative)(Title)This is an official notice and must not; be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice,or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 2407,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.